DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed July 21st, 2021 have been fully considered but they are not fully persuasive. 
Regarding the applicant’s argument regarding the objections to the abstract and claim language, the amendments correct the prior objections.
Regarding the applicant’s argument regarding the rejection over 35 U.S.C. 101, the further clarification on how the whitened time frequencies are produced helps overcome the 101 rejection for an abstract idea.
Regarding the applicant’s argument regarding the rejection over 35 U.S.C. 102, the claim amendment overcomes the prior 102 rejection, but the new amendments introduced into the claim is still rejected under a 103 rejection with Van Vugt now in view of Apparies (US 20140058241 A1).  Apparies teaches the standardization of the real and imaginary coefficients (Paragraph 0076:  “the induced measure is calculated across all of the epochs by calculating the standard deviations of the real and imaginary components of the wavelet coefficients on a channel by channel basis for each support point”).  
	Regarding the applicant’s argument regarding the rejection over 35 U.S.C. 103, the formulas presented in Van Vugt do not appear as comparable as previously thought.  However, the new reference Sadowsky fully teaches the elements of the claimed formula for the continuous wavelet formula.  Therefore, the claims are still rejected under 35 U.S.C. 103.

	Regarding the argument that the combination of Van Vugt and Liley would not be obvious to one of ordinary skill in the art, the motivation statement has been updated to better convey the argument regarding obviousness.  Therefore, the rejection is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 9-10, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Van Vugt (“Comparison of spectral analysis methods for characterizing brain oscillations”, cited by applicant) in view of Apparies (US 20140058241 A1).
Regarding claim 1, Van Vugt teaches a method for automatically detecting elements of interest in electrophysiological signals comprising: 
delivering electrophysiological signals (Pg. 52, Col. 1:  “This signal was added to a background EEG, which has a 1/f α frequency spectrum, in agreement with human EEG”);
producing a whitened time-frequency representation of the electrophysiological signals (Pg. 51, Col. 2:  “Pepisode not only detects periodicity, but also quantifies the fraction of time spent in an oscillatory episode, and can thereby detect graded differences in the distributions of signal lengths between different conditions. In addition, when one does not use a pre-whitening or other filtering procedure to compensate for the 1/fα fall-off of the spectrum, autocorrelation analyses will detect high-frequency oscillations poorly because high-amplitude oscillations at lower frequencies dominate the correlation spectrum”);
setting a threshold (Pg. 51, Col. 2:  “The power threshold is defined as the PthT, usually 95th percentile of the fit to the background power spectrum”);
applying the threshold to the whitened time-frequency representation (Pg. 51, Col. 2:  “We then process the entire EEG signal and mark, for every frequency, the time intervals that exceed the power threshold for a period exceeding the duration threshold (DT ) in cycles (usually set to 3)”);
detecting, in the whitened time-frequency representation, local maxima that are higher than or equal to the applied threshold (Pg. 51, Col. 2:  “We then process the entire EEG signal and mark, for every frequency, the time intervals that exceed the power threshold for a period exceeding the duration threshold (DT ) in cycles (usually set to 3)”), wherein the producing of the whitened time-frequency, representation comprises 
applying a continuous wavelet transform (Pg. 50, Col. 2:  “In addition, the decomposition we use is a continuous wavelet transform”), and then
calculating a square modulus of the wavelet coefficients (Pg. 50, Col. 2:  “The square root term causes the wavelet to be normalized to have an energy (squared integral) of 1.”).
Van Vugt fails to explicitly teach standardizing real and imaginary parts of wavelet coefficients thereof.
Apparies teaches standardizing real and imaginary parts of wavelet coefficients thereof (Paragraph 0076:  “the induced measure is calculated across all of the epochs by calculating the standard deviations of the real and imaginary components of the wavelet coefficients on a channel by channel basis for each support point”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the calculations of Van Vugt to include the standardization taught by Apparies, because it’s useful in calculating induced measures for the waveforms (Paragraph 0076 of Apparies).

Regarding claim 2, Van Vugt teaches a method wherein the electrophysiological signals are intracranial signals (Pg. 52, Col. 1:  “Intracranial EEG (iEEG) was collected from 35 subjects who underwent longterm invasive monitoring to determine seizure focus in cases of pharmacologically intractable epilepsy”).

Regarding claim 3, Van Vugt teaches a method wherein the intracranial signals are stereo-electroencephalographic signals (Pg. 52, Col. 1:  “These patients had arrays of subdural and/or depth electrodes implanted for a period of 1–2 weeks to determine the focus of the epilepsy” [definition stereo-electroencephalography]).

Regarding claim 4, 15, and 17, Van Vugt teaches a method wherein the elements of interest are low and high frequency oscillations and points (Pg. 62, Col. 1:  “For higher frequencies, Pepisode is the more sensitive choice for shorter signals, whereas longer signals will be better detected by multitapers”).

	Regarding claim 9, Van Vugt teaches a method further comprising determining the time and frequency range of the local maxima (Pg. 51, Col. 2:  “The power threshold is defined as the PthT, usually 95th percentile of the fit to the background power spectrum, meaning that on average 95% of the background signal is eliminated.  Pepisode is then defined as the fraction of the time interval of interest that exceeds both thresholds. The duration and power thresholds were chosen based on experimentation with different parameters but are quite robust to the exact choice of parameters
(see e.g., Caplan et al., 2001; Fig. 6). The Pepisode computation is illustrated in Fig. 1i”).

Regarding claim 10, Van Vugt teaches a method further comprising classifying the elements of interest as transient or oscillation (Pg. 51, Col. 2:  “Pepisode only quantifies oscillations that are truly periodic because they must be sustained for a certain number of oscillatory cycles”).

Claims 5, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Van Vugt and Apparies as applied to claims 1 and 12 above, and further in view of Sadowsky ("The continuous wavelet transform: a tool for signal investigation and understanding", 1994).
Regarding claims 5, 16, and 18, Van Vugt and Apparies fail to explicitly teach a method wherein the continuous wavelet transform is calculated from the following formula:  

    PNG
    media_image1.png
    99
    286
    media_image1.png
    Greyscale

wherein f is the electrophysiological signal, T is the continuous wavelet transform, W is the wavelet, a the dilation factor, b the translation factor and t is the time.  
Sadowsky teaches teach a method wherein the continuous wavelet transform is calculated from the following formula:  

    PNG
    media_image1.png
    99
    286
    media_image1.png
    Greyscale

(Pg. 308, Col. 2).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify continuous waveform transform of Van Vugt to match that taught explicitly in Sadowsky, because it better represents the effect of dilation and contraction on the waveform (Pg. 308, Col. 2 of Sadowsky).

	Regarding claim 8, Van Vugt teaches a method wherein the threshold is defined by the following formula:

    PNG
    media_image2.png
    38
    376
    media_image2.png
    Greyscale

	wherein thr is the threshold (Pg. 51, Col. 2:  “power threshold”), Q is the acceptable error rate (Pg. 51, Col. 2:  “95th percentile”), H0 is the null hypothesis (Pg. 51, Col. 2:  background spectrum), and HG is the total distribution (Pg. 51, Col. 2:  all of background spectrum).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the threshold calculation of Van Vugt to match the threshold calculation of the application, because the same information is used in both threshold calculations and the differences in formulas is only optimization for the specific experimental design.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Van Vugt and Apparies as applied to claims 1 and 4 above in view of Dress (WO 0122672 A1).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Van Vugt and Apparies and Sadowsky as applied to claim 5 above in view of Dress (WO 0122672 A1).
Regarding claim 6 and 19, Van Vugt fails to teach of a method wherein the wavelet chosen is a Gaussian derivative wavelet (DoG), analytical and its expression in the frequency domain is as follows:  

    PNG
    media_image3.png
    61
    330
    media_image3.png
    Greyscale


Dress teaches of a method wherein the wavelet chosen is a Gaussian derivative wavelet (DoG), analytical and its expression in the frequency domain is as follows:  

    PNG
    media_image3.png
    61
    330
    media_image3.png
    Greyscale

where inf is the frequency, n is the order of the derivative and is the Fourier transform of the wavelet. (Pg. 7, Lines 25-28:  “Fig. 1 shows Gaussian-derivative wavelets in frequency space. The derivative orders from 1 to 13 are shown as a function of frequency. As the derivative order is increased, the mode of the function (center frequency) moves from near zero (or dc frequency) to higher values as shown in Fig. 1”).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wavelets of Van Vugt to incorporate the wavelets of Dress, because the Gaussian derivative wavelets are a popular and successful method of wavelet transformation for analysis purposes.

Claims 7, 11, 12, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Van Vugt and Apparies as applied to claim 1 above, and further in view of Liley (US 20100204604 A1).
Regarding claims 7 and 20, Van Vugt fails to teach a method wherein the normalization factor is calculated for each frequency by adjusting a Gaussian noise model over the central portion of the bar chart of the real coefficients.
Liley teaches a method wherein the normalization factor is calculated for each frequency by adjusting a Gaussian noise model over the central portion of the bar chart of the real coefficients (Paragraph 0078:  “The signal representation represents a sequence of values (i.e. y[n] in Equation 3), where the output of Equation 3 is generated based on the AR and MA coefficients for the selected sample point, when driven by a normalized white noise input (i.e. where u[n-k] represents random values determined by a zero mean unit variance Gaussian random process)”).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Van Vugt to include the normalization method of Liley, because the normalization allows for proper input values to receive proper outputs from the equations (Paragraph 0077 of Liley).

Regarding claim 11, Van Vugt fails to teach a method further comprising viewing the elements of interest.
Liley teaches a method further comprising of viewing the elements of interest (Fig. 1, element 104:  Display device).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Van Vugt to include viewing elements of interest taught by Liley, because displaying the elements of interest allows for a quicker interpretation of the results (Paragraph 0039 and 0040 of Liley).

Regarding claim 12, Van Vugt teaches a method according to one of the preceding claims comprising:
delivering electrophysiological signals are delivered (Pg. 52, Col. 1:  “This signal was added to a background EEG, which has a 1/f α frequency spectrum, in agreement with human EEG”); 
producing a whitened time-frequency representation of said the electrophysiological signals is produced (Pg. 51, Col. 2:  “Pepisode not only detects periodicity, but also quantifies the fraction of time spent in an oscillatory episode, and can thereby detect graded differences in the distributions of signal lengths between different conditions. In addition, when one does not use a pre-whitening or other filtering procedure to compensate for the 1/fα fall-off of the spectrum, autocorrelation analyses will detect high-frequency oscillations poorly because high-amplitude oscillations at lower frequencies dominate the correlation spectrum”); 
setting a threshold is set (Pg. 51, Col. 2:  “The power threshold is defined as the PthT, usually 95th percentile of the fit to the background power spectrum”);
applying this the threshold is applied to the whitened time-frequency representation (Pg. 51, Col. 2:  “We then process the entire EEG signal and mark, for every frequency, the time intervals that exceed the power threshold for a period exceeding the duration threshold (DT ) in cycles (usually set to 3)”);
detecting, in the whitened time-frequency representation, local maxima that are higher than or equal to the applied threshold are detected (Pg. 51, Col. 2:  “We then process the entire EEG signal and mark, for every frequency, the time intervals that exceed the power threshold for a period exceeding the duration threshold (DT ) in cycles (usually set to 3)”), and according to said method, for wherein the production producing of the whitened time-frequency representation, representation comprises 
applying a continuous wavelet transform is applied (Pg. 50, Col. 2:  “In addition, the decomposition we use is a continuous wavelet transform”) and then 
calculating a square modulus of the wavelet coefficients is calculated after having standardized the real and imaginary parts thereof (Pg. 50, Col. 2:  “The square root term causes the wavelet to be normalized to have an energy (squared integral) of 1”).
Van Vugt fails to teach a detector for the automatic detection of elements of interest in electrophysiological signals, wherein the detector comprises a software in the form of an extension module, wherein the software, when executed, implements the aforementioned method.
Liley teaches a detector for the automatic detection of elements of interest in electrophysiological signals (Fig. 1, element 100:  electroencephalogram (EEG) processing system), wherein the detector comprises a software in the form of an extension module, wherein the software, (Paragraph 0029: “The components of the system 100 may be implemented as a combination of hardware, embedded firmware and software”), implements the aforementioned method.  It would be obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify Van Vugt to incorporate the teachings of the detector of Liley, because the an effective detector is needed to run the method taught by Van Vugt and allows for computer implementation (Paragraph 0029 of Liley).  Liley has all the necessary equipment (See at least Paragraphs 0028 and 0029 of Liley) to properly implement Van Vugt’s method.
Van Vugt also fails to explicitly teach standardizing real and imaginary parts of wavelet coefficients thereof.
Apparies teaches standardizing real and imaginary parts of wavelet coefficients thereof (Paragraph 0076:  “the induced measure is calculated across all of the epochs by calculating the standard deviations of the real and imaginary components of the wavelet coefficients on a channel by channel basis for each support point”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the calculations of Van Vugt to include the standardization taught by Apparies, because it’s useful in calculating induced measures for the waveforms (Paragraph 0076 of Apparies).


Regarding claim 14, Van Vugt teaches a method of automatic detection of elements of interest in electrophysiological signals of an epileptic patients patient, comprising applying a detector to detect the elements of interest in the electrophysiological signals of the epileptic patient (Pg. 52, Col. 1:  “Intracranial EEG (iEEG) was collected from 35 subjects who underwent longterm invasive monitoring to determine seizure focus in cases of pharmacologically intractable epilepsy”).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Van Vugt, Apparies, and Liley as applied to claim 12 above, and further in view of Deriche (US 20150282755 A1).
Regarding claim 13, Van Vugt, Apparies, and Liley fail to teach of the detector having a classifier.
Deriche teaches a detector having a classifier (Paragraph 0071:  “seizure or non-seizure groups by the classifier”).  It would be obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the detector Van Vugt, Apparies, and Liley to incorporate the classifier taught by Deriche, because the classifier allows for detailed and precise classification of patient conditions, especially in the case of epileptic patients (Paragraph 0079 of Deriche).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Van Vugt, Apparies, and Liley as applied to claim 12 above, and further in view of GSU (“Regression: Standardized Coefficients”, 2010).
Regarding claim 21, Van Vugt and Apparies fail to teach wherein the wavelet coefficients are standardized by the following formula:

    PNG
    media_image4.png
    39
    198
    media_image4.png
    Greyscale

where n and m are respectively the time and frequency indexes, and Tf[n,m]f are the coefficient i (real or imaginary) for the indexes n and m after and before standardization, mu[m] and sigma[m] correspond to the means and the standard deviation of the estimated Gaussian at the frequency of index m.
GSU teaches wherein the wavelet coefficients are standardized by the following formula:

    PNG
    media_image4.png
    39
    198
    media_image4.png
    Greyscale

where n and m are respectively the time and frequency indexes, and Tf[n,m]f are the coefficient i (real or imaginary) for the indexes n and m after and before standardization, mu[m] and sigma[m] (Pg. 2, Z-score and Pg. 5:  “Z scores produced Standardized Coefficients”).  It would be obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the coefficients of Van Vugt and Apparies to include the specific standardization taught by GSU, because the standardized coefficients provide assessment of predictor importance (Page 6, Section 4e of GSU).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A WALLACE whose telephone number is (571)272-8072. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.A.W./Examiner, Art Unit 3791                                                                                                                                                                                                        




/PATRICK FERNANDES/Primary Examiner, Art Unit 3791